DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claims 9-12 are objected to because of the following informalities:
Claim 9, line 5, recites “the percussion instrument. There is insufficient antecedent basis for this limitation in the claims. Claims 10-12 are objected to based on dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu (US 20070221035 A1).

Regarding claim 2, Muramatsu discloses: wherein the machine learning is a process that uses an error (e.g., between a quantity of the attribute and the testing magnitude) in the musical sound emitted from the percussion instrument (para. 0025, 0039), and the learning model outputs, with respect to the error in the musical sound at one time point (e.g., at the time point when the self-teaching process is conducted or completed, see Figs. 4-6 and related text; also see para. 0113) on a time axis, adjustment values for adjusting basic values of the musical performance parameters at an other time point later than the one time point (para. 0114-0116).  
Regarding claim 3, Muramatsu discloses: wherein, as regards each of a plurality of time points (e.g., during the job sequences executed in the self-teaching process) on the time axis and with respect to an error in a musical sound that is emitted in accordance with the basic values of the musical performance parameters at a specific time point and with adjustment values generated at the specific time point, the learning 
	Regarding claim 4, Muramatsu discloses: wherein the machine learning is conducted to maximize a reward that is based on a similarity of frequency response (or pitch)  between a musical sound emitted from the percussion instrument when an automatic musical performance is presented by driving the striking member and a musical sound generated during an exemplary musical performance (para. 0024-0025, 0038, 0044), and the learning model outputs numerical values of musical performance parameters concerning the automatic musical performance (para. 0024-0025, 0039).  
	Regarding claim 5, Muramatsu discloses a learning model generation device (Fig. 1; para. 0025, 0041), comprising: a musical performance control section that strikes a percussion instrument (e.g., the combination of strings 23 and soundbox 24, see para. 0045) with a striking member (22) to emit a musical sound; and a learning processing section that conducts machine learning upon receiving an input of the musical sound emitted from the percussion instrument, and generates, based on the machine learning, a learning model (e.g., the relation between the testing magnitudes and the quantity of the attribute, or the relation between pieces of music data stored in music data codes used in an automatic playing) for outputting numerical values for setting musical performance parameters for an automatic musical performance of the percussion instrument that is struck when the striking member is driven (para. 0024-0025, 0039, 0137).  

	Regarding claim 9, Muramatsu discloses an automatic musical performance robot (Abstract; Fig. 1), comprising: a stick (e.g., the handle of the hammer 22), an electronic controller including at least one processor, the electronic controller being configured to execute a plurality of modules including a striking module that strikes the percussion instrument (e.g., the combination of strings 23 and soundbox 24, see para. 0045) with the stick; and a conducting machine learning module that conducts machine learning upon receiving an input of the musical sound emitted from the percussion instrument, and generates, based on the machine learning, the learning model (e.g., the relation between the testing magnitudes and the quantity of the attribute, or the relation between pieces of music data stored in music data codes used in an automatic playing) for outputting numerical values for setting the musical performance parameters for an automatic musical performance of the percussion instrument that is struck when the stick is driven (para. 0024-0025, 0039, 0137).  
	Regarding claims 10-12, Muramatsu discloses the claimed invention (see discussion for claims 2-4 above).


Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837